MANDATE
                  Case
                Case    20-2075, Document
                     1:20-cv-03312-JGK    24, 09/08/2020,
                                       Document   20 Filed2924889,
                                                            09/08/20Page1
                                                                      Pageof11of 1

                                                                                   1:20-cv-03312-JGK

                                UNITED STATES COURT OF APPEALS
                                               for the
                                         SECOND CIRCUIT
                            ____________________________________________

                At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
       the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
       the 14th day of July, two thousand and twenty,

       ____________________________________

       Andrew U.D. Straw,                                       ORDER
                                                                Docket Number: 20-2075
                    Plaintiff - Appellant,

       v.

       Dentons US LLP, Kevin P. McGoff, Indiana University
       McKinney School of Law, Publisher Thomson West,
       Publisher of North Eastern Reporter,
                                                                                        Sep 08 2020
                  Defendants - Appellees.
       _______________________________________

              A notice of appeal was filed on June 29, 2020. Appellant's Form C was due July 13,
       2020. The case is deemed in default.

               IT IS HEREBY ORDERED that the appeal will be dismissed effective July 28, 2020 if
       the form is not filed by that date.


                                                            For The Court:
                                                            Catherine O'Hagan Wolfe,
                                                            Clerk of Court




CORRECTED MANDATE ISSUED ON 09/08/2020
